Citation Nr: 1701295	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-24 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected bilateral knee and/or ankle disabilities.

2.  Entitlement to an initial compensable rating prior to July 1, 2014, and in excess of 10 percent thereafter for keloid scar, postoperative status abdominal hernia repair.

3.  Entitlement to a rating in excess of 10 percent for right knee tendinitis.

4.  Entitlement to a rating in excess of 10 percent for left knee retropatellar tendinitis.

5.  Entitlement to a rating in excess of 10 percent for right ankle tendinitis.

6.  Entitlement to a rating in excess of 10 percent for left ankle tendinitis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2014, the Board remanded the case for additional development and it now returns for further appellate review.
 
While on remand, a November 2014 rating decision increased the rating for the Veteran's keloid scar, postoperative status abdominal hernia repair, to 10 percent effective July 1, 2014.  However, as such did not constitute a full grant of the benefit sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2015, the Veteran requested a hearing before a Decision Review Officer with regard to the issues on appeal.  As discussed below, these issues are remanded to allow for the requested hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As discussed above, in April 2015, the Veteran requested a hearing before a Decision Review Officer (DRO) with regard to all of the issues on appeal.  To date, the Veteran has not been scheduled for such hearing.  Accordingly, remand is needed to afford the Veteran her requested DRO hearing.

With regard to the Veteran's claim for service connection for a right hip disorder, she claims that such is caused or aggravated by her service-connected bilateral knee and/or ankle disabilities.  As noted in the January 2014 remand, the Veteran initially underwent an examination addressing such claim in April 2008.  At such time, the VA examiner found that her right hip disorder was not related to either the knees or ankles.  However, that VA examiner did not explain how he reached that conclusion or provide an opinion as to whether the right hip disorder was aggravated by either the bilateral knee and/or ankle disabilities.  As such, the Board remanded the matter in order to afford the Veteran a new VA examination.  Thereafter, in July 2014, the Veteran underwent another examination so as to address the nature and etiology of her right hip disorder.  At such time, the examiner diagnosed right hip strain.  He opined that there was no relationship with the service-connected ankles and knees as no physiological pain spread from the knees and ankles to the right hip.  However, the examiner still did not address whether the Veteran's right hip disorder was aggravated by her service-connected bilateral knee and/or ankle disabilities or provide a complete rationale for his opinion.  Therefore, on remand, an addendum opinion should be obtained.

With regard to the Veteran's claims for increased ratings for her service-connected bilateral knee and ankle disabilities, she was afforded VA examinations in April 2008 and July 2014 during the appeal period.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) recently made a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon a review of the examinations conducted during the course of the appeal, it does not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Therefore, on remand, the Veteran should be afforded a new VA examination that addresses such inquiries, and includes a retrospective medical opinion as to the findings included in the prior examinations conducted during the appeal period. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a DRO at the RO regarding the issues on appeal.

2.  The AOJ should schedule an appropriate VA examination to determine the current nature and severity of the Veteran's service-connected bilateral knee and ankle disabilities, and offer an opinion as to the etiology of her right hip disorder.  The record must be made available to the examiner for review of the pertinent medical and other history. 

Knees & Ankles

All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with her disabilities should be recorded.  The examiner should record the range of motion of each knee and ankle in terms of degrees.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (which may be impossible in the instant case was both knees and ankles are service-connected).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's bilateral knee and ankle disabilities conducted during the course of the appeal in April 2008 and July 2014.  With regard to each examination, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to do so, he or she should explain why.

The examiner should indicate whether pain or weakness significantly limits functional ability during flare-ups or when each joint is used repeatedly over a period of time.  The examiner should also be asked to determine whether each joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  The examiner is requested to specifically state whether any additional motion loss is found on repetitive testing.

For each ankle, the examiner should also indicate whether the Veteran has any ankylosis; and, if so, at what degree the ankle(s) is ankylosed.

For each knee, the examiner should describe whether there is recurrent subluxation and/or lateral instability, dislocated or removed semilunar cartilage, episodes of locking and/or effusion, or ankylosis; and, if so, at what degree the knee(s) is ankylosed.

Finally, the examiner should comment on the functional effects of the Veteran's knee and ankle disabilities on her daily life and employment.

Right Hip 

Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's right hip disorder, diagnosed as a strain, is caused OR aggravated by her service-connected bilateral knees and/or ankles disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

